Motion for stay pending appeal granted, without costs, upon condition that the defendant-appellant perfect its appeal, file note of issue and file and serve its record and brief on or before October 20, 1959 and be ready for argument at the November Term of this court; in default of which the stay heretofore granted will be vacated on respondents’ application. Motion to dismiss appeal from an order denying a motion to dismiss the amended complaint of plaintiff Bertha Present granted, by default, without costs. Motion to dismiss appeal from an order denying a motion to dismiss the amended complaint of Julia Liss and Daniel Present granted, by default, without costs. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.